Title: From Thomas Jefferson to Wilson Cary Nicholas, 26 August 1799
From: Jefferson, Thomas
To: Nicholas, Wilson Cary



Dear Sir
Monticello Aug. 26. 99.

I am deeply impressed with the importance of Virginia & Kentuckey pursuing the same tract at the ensuing sessions of their legislatures. your going thither furnishes a valuable opportunity of effecting it, and as mr Madison will be at our assembly as well as yourself, I thought it important to procure a meeting between you. I therefore wrote to propose to him a ride to this place on Saturday or Sunday next, supposing that both he & yourself might perhaps have some matter of business at our court which might render it less inconvenient for you to be here together on Sunday. I took for granted that you would not set off to Kentuckey pointedly at the time you first proposed: and hope and strongly urge your favoring us with a visit at the time proposed. mrs Madison, who was the bearer of my letter, assured me I might count on mr M’s being here. not that I mentioned to her the object of my request, or that I should propose the same to you; because I presume the less said of such a meeting the better. I shall take care that Monroe shall dine with us. in hopes of seeing you I bid you affectionately Adieu.

Th: Jefferson

